OPINION OF THE COURT
CLIFFORD B. SHEPARD, Circuit Judge.
Appellant has appealed the Trial Court’s denial of his Motion to Suppress. The court having reviewed the record on appeal and the briefs submitted by counsel for Appellant and Appellee, holds:
*161. The parties request for oral argument is denied as being unnecessary to the resolution of this cause.
2. Officer Clark’s initial contact with Appellant was an investigatory encounter made in response to a call by a concerned citizen regarding a vehicle being driven recklessly through a residential area. Under such circumstances, the need for probable cause or a founded suspicion that the defendant has committed or is about to commit a crime is not necessary. Lightbourne v State, 438 So.2d 380, 387, 388 (Fla. 1988).
Accordingly, the denial of the defendant’s Motion to Suppress is AFFIRMED.
DONE AND ORDERED this 11th day of May, 1989.